Citation Nr: 0838314	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from October 1955 to August 
1958. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, that denied the benefit 
sought on appeal.  The veteran appealed those decisions and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  On August 4, 2008, at the veteran's BVA video conference 
hearing, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of the issue of entitlement to service 
connection for bilateral pes planus in this appeal is 
requested.

2.  The veteran's bilateral hearing loss is not shown to be 
causally or etiologically related to service.

3.  The veteran's tinnitus is not shown to be causally or 
etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue of entitlement to 
service connection for bilateral pes planus in this appeal 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn the issue of entitlement to service 
connection for bilateral pes planus in this appeal at his 
April 2008 BVA video conference hearing and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

Before addressing the veteran's remaining claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  The notification obligation in this case 
was met by way of letters from the RO to the veteran dated 
March 2005 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  In 
general, service connection will be granted if it is shown 
that the veteran has a disability resulting from an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prove service 
connection for a disability, the record must contain: (1) 
Medical evidence of the existence of a current disability; 
(2) medical evidence of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a relationship or nexus between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

During a September 1993 private examination conducted at the 
behest of Burlington Northern Railroad, the veteran's 
employer for over 20 years, it was noted that he had been 
referred because the veteran had failed an annual hearing 
screening evaluation.  At that time the examiner noted that 
the veteran reported complete loss of hearing in the right 
ear due to a skull fracture suffered in an assault in 1981.  
The veteran reported tinnitus and other symptoms.  The 
examiner noted that the veteran had significant noise 
exposure working in the maintenance department of the 
railroad, but wore his hearing protection only intermittently 
because he needed to be able to answer and hear the 
telephone.  Significant hearing loss was noted.  Audiometric 
examinations included document hearing loss as of April 1974.

Post-service treatment records from the VA in January 2003 
and February 2005 also reveal that the veteran has 
significant hearing loss.  They clearly establish the 
existence of a current disability.  The veteran also reported 
having visited a physician in 1959 or 1960, but this 
physician did not remember the veteran and did not have any 
records regarding the veteran.  A report from a private 
examination conducted in July 2005 also contained an 
assessment of worsening hearing.  

The second requirement for service connection is the 
existence of an in-service incurrence or aggravation of an 
injury.  In the veteran's claim he reported exposure to 5-
inch weapons fire on a monthly basis.  Service records do 
show that the veteran served aboard the USS Bennington, an 
aircraft carrier, for one year and eight months.  The veteran 
has submitted buddy statements supporting his assertions of 
noise exposure.  However, no treatment for any hearing loss 
was shown in service or for many years after service.  
Nevertheless, for purposes of this decision the Board will 
assume that the veteran was exposed to noise during service.  

Finally, the veteran must provide medical evidence to show a 
causal nexus between any aspect of service and the veteran's 
claims.  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for 
Veterans Claims has stated that the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  The credibility and 
weight to be attached to these opinions are within the 
province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 
47-71 (1993).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the July 2005 private audiological 
examination by Sigsbee W. Duck, M.D. noted that the veteran 
had a worsening of hearing after military service which is as 
likely as not secondary to 5-inch canon exposures as first 
loader for 18 months in the mid-50s.  It was also noted that 
the veteran had work for the railroad for 24 years and had 
wore protective devices for his hearing while working with 
the railroad.  However, that statement is no more than a 
recitation of the veteran's beliefs.  As such, it is not 
probative in linking the veteran's present bilateral hearing 
loss or tinnitus with service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  Although 
an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the claimant.  See Swann v. Brown, 5 
Vet. App. 229 (1993).  The Board observes that there is no 
indication that Dr. Duck reviewed the veteran's entire claims 
file in providing his opinion.  

In June 2006 the veteran submitted a letter from Dr. Duck in 
which he reported that after reviewing "all of the VA 
records" his opinion was the same as related in his earlier 
July 2005 letter.  It is unclear which records Dr. Duck is 
referring to, and the Board finds it significant that Dr. 
Duck's opinion was based on a history reported to him by the 
veteran of having worn "protective devices for his hearing" 
while working for the railroad.  However, this history is 
inconsistent with the history reported by the veteran to his 
railroad employer in November 1992.  As noted above, in 
medical records from the veteran's employer, the examiner 
noted that the veteran had significant noise exposure working 
in the maintenance department of the railroad, but that he 
wore his hearing protection only intermittently.  Dr. Duck's 
opinion does not address this evidence and is essentially 
based on an inaccurate factual predicate.  Given such 
circumstances, his opinion has little probative value in this 
matter.

The Board observes that in August 2006, after examination and 
review of the claims folder and all the evidence contained 
therein, including the veteran's service and post service 
medical records, a VA audiologist determined that there is no 
clear connection between the present hearing loss and 
tinnitus and military noise exposure.  She opined that the 
veteran's hearing loss and tinnitus were less likely than not 
caused by or a result of service.  She also noted that the 
veteran's statements regarding exposure to noise while 
working for the railroad were contradictory in that in 
February 2005 he reported no tinnitus and a history of noise 
exposure mainly while working for the railroad and that at 
the time of this examination he reported minimal noise 
exposure while working for the railroad.  

Based on this record, the Board finds that the opinion 
rendered following the August 2006 VA examination has greater 
weight than that of Dr. Duck, whose opinion was based on an 
inaccurate history provided by the veteran and did not 
account for other medical records contained in the veteran's 
claims file, specifically the history reported by the veteran 
to his employer in September 1992.  The August 2006 VA 
opinion, on the other hand, was clearly based on a review of 
all records contained in the veteran's claims.  Consequently, 
the Board finds that the medical evidence is against the 
veteran's claim for service connection for both tinnitus and 
bilateral hearing loss.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection is clearly not supportable.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board concludes that service connection is 
not established. 


ORDER

The issue of entitlement to service connection for bilateral 
pes planus in this appeal is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


